IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60151
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JERRY LEE QUINN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:95-CR-83-S-D
                        - - - - - - - - - -
                          October 17, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerry Lee Quinn appeals the magistrate judge’s denial of his

motion for the return of certain property seized during a search

of his residence.   This court must examine the basis of its

jurisdiction on its own motion if necessary.   Mosley v. Cozby,

813 F.2d 659, 660 (5th Cir. 1987).   Appellate courts are without

jurisdiction to hear appeals directly from federal magistrates.

United States v. Renfro, 620 F.2d 497, 500 (5th Cir.), cert.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60151
                              - 2 -

denied, 449 U.S. 921 (1980).   Therefore, Quinn’s appeal of the

magistrate judge’s denial of his motion for return of property

seized must be dismissed for lack of jurisdiction.

     APPEAL DISMISSED.